               Case 20-20259-RAM          Doc 22     Filed 09/23/20    Page 1 of 17




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                        www.flsb.uscourts.gov
In re:
                                                       Chapter 11

IT’SUGAR FL I LLC,                                     Case No. 20-20259-RAM
IT’SUGAR LLC,                                          Case No. 20-20261-RAM
IT’SUGAR ATLANTIC CITY LLC,                            Case No. 20-20263-RAM
IT’SUGAR FLGC LLC,                                     Case No. 20-20264-RAM
                                                       (Joint Administration pending)
            Debtors.
_______________________________/

           APPLICATION OF THE DEBTORS FOR AN ORDER, ON AN INTERIM
            BASIS, AUTHORIZING THE EMPLOYMENT AND RETENTION OF
         RICKI S. FRIEDMAN, ESQ. AND THE LAW FIRM OF RICKI S. FRIEDMAN
         PLLC AS SPECIAL COUNSEL NUNC PRO TUNC TO SEPTEMBER 22, 2020

          It’Sugar FL I LLC, It’Sugar LLC, It’Sugar Atlantic City LLC, and It’Sugar FLGC LLC

(collectively, “It’Sugar” or “Debtors”), by and through undersigned counsel, respectfully requests

an Order of the Court, pursuant to § 327(e) of Title 11 of the United States Code, Rules 2014(a)

and 2016 of the Federal Rules of Bankruptcy Procedure and Rules 2014-1 and 2016-1 of the Local

Rules for the United States Bankruptcy Court for the Southern District of Florida, authorizing the

employment and retention of Ricki S. Friedman, Esquire (“Special Counsel”) and the Law Firm

of Ricki S. Friedman PLLC (the “Firm”) nunc pro tunc to September 22, 2020 to represent the

Debtors in this case as its special counsel, and states:

                                 JURISDICTION AND VENUE

          1.    The United States Bankruptcy Court for the Southern District of Florida (the

“Court”) has jurisdiction over the Debtors, property of the Debtors’ estates and this matter

pursuant to 28 U.S.C. § 1334. This matter is a core proceeding within the meaning of 28 U.S.C. §

157(b)(2).
              Case 20-20259-RAM         Doc 22       Filed 09/23/20   Page 2 of 17




       2.      This Application is authorized by 11 U.S.C. §§ 327(e) and 330 and Rules 2014 and

2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rules

2014-1 and 2016-1.

       3.      Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                       BACKGROUND

       4.      The Debtors operate as a single business and are known throughout the industry as

It'Sugar. It'Sugar is a specialty candy retailer whose products include bulk candy, candy in giant

packaging, and licensed and novelty items. It'Sugar’s portfolio includes approximately 100 retail

locations across 28 states.

       5.      On September 22, 2020 (the “Petition Date”), each of the Debtors filed voluntary

petitions under Chapter 11 of the United States Bankruptcy Code. Each Debtor continues to

operate its business and manage its properties as debtors-in-possession pursuant to 11 U.S.C. §§

1107(a) and 1108.

                                    RELIEF REQUESTED

       6.      The Debtors desire to employ and retain Special Counsel and the Firm nunc pro

tunc to September 22, 2020 as its special counsel in connection with commercial real estate and

general contracts. The Firm formerly represented IT’SUGAR LLC, IT’SUGAR FL 1 LLC AND

IT’SUGAR ATLANTIC CITY LLC in connection with (a) negotiating leases and amendments,

(b) negotiating estoppels and SNDA’s, (c) interpreting lease provisions and (d) negotiate general

contracts.

       7.      The Debtors desire to retain Special Counsel and the Firm to represent them in the

negotiation of commercial real estate agreements and related documents as set forth in the




                                                 2
              Case 20-20259-RAM          Doc 22        Filed 09/23/20   Page 3 of 17




Engagement Letter attached hereto as “Exhibit A” because: (a) Special Counsel has extensive

experience and knowledge in the field of commercial real estate, (b) Special Counsel is very

familiar with the Debtors’ businesses especially as it relates to the scope of her proposed

employment, and (c) the Debtors believe Special Counsel is both able and uniquely qualified to

represent them in these Chapter 11 Cases for the limited purposes described below.

       8.      The professional services Special Counsel and the Firm may be required to render,

in a special counsel role, include but are not limited to (“Professional Services”):

               a)      Negotiate leases and amendments;

               b)      Interpretation of lease provisions;

               c)      Resolving disputes with landlords;

               d)      Negotiation of SNDA’s and estoppels; and

               e)      Negotiation of contracts.

       9.      The Debtors believe that Special Counsel and the Firm are duly qualified to perform

the requested Professional Services.

       10.     The Firm’s proposed compensation shall continue at the Firm’s previously agreed

upon hourly rates with the Debtors at $350.00 for partners, plus reimbursement of actual, necessary

expenses and other charges incurred by the Firm.

       11.     No agreement exists, nor will any be made, to share any compensation received by

the Firm for its services with any other person or firm, except as permitted by 11 U.S.C. § 504(b)

and Bankruptcy Rule 2016.




                                                   3
              Case 20-20259-RAM          Doc 22       Filed 09/23/20   Page 4 of 17




       12.     No promises have been made to or received by the Firm as to payment or

compensation in connection with these bankruptcy cases other than in accordance with the

provisions of the United States Bankruptcy Code an applicable Bankruptcy Rules.

       13.     To the best of the Debtor’s knowledge, and as set forth in the proposed attorney's

declaration (“Friedman Declaration”) attached to this motion as Exhibit B Special Counsel and

the Firm do not have an adverse interest with respect to the matter on which Special Counsel and

the Firm are to be employed as required by 11 U.S.C. § 327(e).

       14.     The Firm intends to apply to the Court for allowances of compensation and

reimbursement of out-of-pocket expenses incurred on or after the Petition Date in connection with

this Chapter 11 case on an hourly basis, subject to Court approval and in accordance with the

applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the

guidelines established by the United States Trustee for the Southern District of Florida and any

further orders of this Court.

                       NUNC PRO TUNC RELIEF IS APPROPRIATE

       15.     Pursuant to the Debtors’ request, Special Counsel and the Firm have agreed to serve

as special counsel on and after the Petition Date with assurances that the Debtors would seek

approval of its employment and retention nunc pro tunc to the Petition Date so that the Firm may

be compensated for its pre-Application services. The Debtors believe that no party in interest will

be prejudiced by the granting of the nunc pro tunc employment, as provided in this Application,

because Special Counsel and the Firm have provided, and continue to provide, valuable services

to the Debtors’ estates in the interim period.




                                                  4
              Case 20-20259-RAM          Doc 22       Filed 09/23/20   Page 5 of 17




       16.     The Debtors further request authority for Meland Budwick, P.A. to maintain time

records in support of any application for compensation and reimbursement of costs with respect to

the Debtors on a consolidated basis without the necessity for tracking time separately as to each

Debtor inasmuch as It’Sugar LLC pays for each of the Debtors’ expenses.

       WHEREFORE, the Debtor respectfully requests entry of an order in the form attached

hereto as Exhibit C (i) authorizing the employment and retention of Special Counsel and the Firm

nunc pro tunc to the Petition Date, as special counsel to the Debtors in these chapter 11 cases on a

general retainer, pursuant to 11 U.S.C. §§ 327(e) and 330; and (ii) granting such other and further

relief as the Court deems just and proper.

       Dated: September 23, 2020.

                                                        s/ Michael S. Budwick
                                                       Michael S. Budwick, Esquire
                                                       Florida Bar No. 938777
                                                       mbudwick@melandbudwick.com
                                                       Joshua W. Dobin, Esquire
                                                       Florida Bar No. 93696
                                                       jdobin@melandbudwick.com
                                                       James C. Moon, Esquire
                                                       Florida Bar No. 938211
                                                       jmoon@melandbudwick.com
                                                       MELAND BUDWICK, P.A.
                                                       3200 Southeast Financial Center
                                                       200 South Biscayne Boulevard
                                                       Miami, Florida 33131
                                                       Telephone: (305) 358-6363
                                                       Telecopy: (305) 358-1221

                                                       Proposed Attorneys for Debtors




                                                  5
           Case 20-20259-RAM             Doc 22     Filed 09/23/20      Page 6 of 17




                                The Law Firm of Ricki S. Friedman PLLC
                                          1 Huckleberry Lane
                                    Hewlett Harbor, New York 1 1557
                                            (516) 428-3978


Anton Gladnikov
Chief Financial Officer
IT'SUGAR LLC


Dear Anton:




        I am pleased that IT'SUGAR LLC and its related entities: (i) IT'SUGAR FLGC LLC, (ii)
IT'SUGAR FL 1 LLC and (iii) IT'SUGAR ATLANTIC CITY LLC (collectively, the "IT'SUGAR
LLC ENTITIES") are interested in engaging this firm to act as special counsel for the IT'SUGAR
ENTITIES in connection with the following professional services ("Professional Services"): (i)
Negotiate leases and amendments, (ii) Interpretation of lease provisions, (iii) Resolving disputes
with landlord's, (iv) Negotiation of SNDA's and estoppels and (v )Negotiation of contracts.


        I understand my retention requires and is subject to the filing of an employment application
with the Bankruptcy Court (the "Application") and entry of an order by the Bankruptcy Court
approving my employment ("Retention Order"). To the extent the Application or Retention Order
contradicts any term of this Legal Representation Agreement, the Application or Retention Order,
as the case may be, shall control. I have agreed that my engagement is limited to my performance
of the Professional Services.


        My fee for this representation will be Three Hundred Fifty ($350.00) Dollars per hour.
Any expenses which are incurred by this representation will also be billed to you, provided that all
expenses will be preapproved by IT'SUGAR LLC ENTITIES. No agreement exists, nor will be
made, to share any compensation received by my firm for its services with any other person or firm,
except as permitted by 1 1 U.S.C. § 504(b) and Bankruptcy Rule 2016. The firm intends to apply
to the Bankruptcy Court for the Southern District of Florida ("Bankruptcy Court") for
allowances of compensation and reimbursement of out-of-pocket expenses incurred on or
after the date the IT'SUGAR ENTITES file chapter 1 1 bankruptcy petitions (the "Petition
Date") on an hourly basis, subject to Court approval and in accordance with the applicable
provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules for the
Bankruptcy Court, the guidelines established by the United States Trustee for the Southern
District of Florida and any further orders of the Bankruptcy Court. .


        Subject to general standards of professional responsibility of the legal profession, I will
have the right to terminate my representation of you if any fees and/or expenses are not timely paid
after a statement with respect to them is rendered. IT'SUGAR LLC ENTITIES may terminate this
engagement at any time upon written notice to me. If the engagement is terminated, IT'SUGAR
LLC ENTITIES shall be liable for all fees and expenses incurred to the date of such exercise subject
to approval by the Bankruptcy Court.


Please review this document carefully and advise me if any of the information is incorrect, or if any
additional details should be included.




{ 02488397. DOCX. }
                                                                                         EXHIBIT A
             Case 20-20259-RAM         Doc 22   Filed 09/23/20   Page 7 of 17



I appreciate your interest in allowing me to represent the ITSUGAR LLC ENTITIES in your
commercial real estate negotiations.


Sincerely,


Ricki S. Friedman Esq.


Agreed to and accepted on September 21, 2020:


IT SUGAR LLC


By:


IT'SUGAR FLGC LLC


By:


IT SUGAR ATLANTIC CITY LLC


By:                      '•>
IT SUGAR FL 1 LLC


By:




{ 02488397. DOCX.}
         Case 20-20259-RAM              Doc 22   Filed 09/23/20       Page 8 of 17




                                                                           ITIES in
                                                       the IT'SUGAR LLC ENT           your
                           in allowing me to represent
I appreciate your interest
                            tiations.
commercial real estate nego


Sincerely,
                          <r\
Kicki S. Friedman tsq.


                       on September 21, 2020:
Agreed to and accepted


 IT'SUGAR LLC


 By:


 IT'SUGAR FLGC LLC


 By:
                        Y LLC
  IT'SUGAR ATLANTIC CIT




  IT'SUGAR FL 1 LLC


   By:




                                i
         { 02488397. DOCX.



                                                                                             I
                   Case 20-20259-RAM        Doc 22     Filed 09/23/20     Page 9 of 17




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                                          www.flsb.uscourts.gov
In re:
                                                         Chapter 11

IT’SUGAR FL I LLC,                                       Case No. 20-20259-RAM
IT’SUGAR LLC,                                            Case No. 20-20261-RAM
IT’SUGAR ATLANTIC CITY LLC,                              Case No. 20-20263-RAM
IT’SUGAR FLGC LLC,                                       Case No. 20-20264-RAM
                                                         (Joint Administration pending)
            Debtors.
_______________________________/

  DECLARATION OF RICKI S. FRIEDMAN, ESQ. ON BEHALF OF THE LAW FIRM
  OF RICKI S. FRIEDMAN PLLC AS PROPOSED SPECIAL COUNSEL TO DEBTOR

         Ricki S. Friedman of the Law Firm of Ricki S. Friedman PLLC (the “Firm”) submits this

Declaration pursuant to 28 U.S.C. §1746, sections 327(e) of the United States Bankruptcy Code

(“Bankruptcy Code”) and Fed R. Bankr. P. 2014(a) and 2016(b) (“Bankruptcy Rules”), in support

of the Application of the Debtors for an Order Authorizing the Employment and Retention of Ricki

S. Friedman, Esq. and the Law Firm of Ricki S. Friedman PLLC as Special Counsel Nunc Pro

Tunc to September 22, 2019 (the “Application”).

         1.        I am a shareholder of the Firm, which maintains offices at 1 Huckleberry Lane,

Hewlett Harbor, New York 11557.

         2.        Neither I nor the Firm represents any interest adverse to the captioned Debtors or

their estates with respect to the matters for which I am to be employed. I am admitted to practice

in the state courts of New York .

         3.        I am authorized to make this Declaration on behalf of the Firm and I am the attorney

at the Firm that will be responsible for the representation of the Debtors in these cases, in

accordance with the scope of services defined in the Application.



{02487200.DOCX.}


                                                                                          EXHIBIT B
               Case 20-20259-RAM           Doc 22         Filed 09/23/20   Page 10 of 17




        4.         This Declaration is submitted pursuant to Bankruptcy Rule 2014(a) in support of

the Application.

        5.         The Firm has extensive experience and knowledge in the field of commercial estate.

The Firm is familiar with the Debtors’ businesses and financial affairs, and is well qualified to

represent the Debtors in these chapter 11 cases in an efficient and timely manner.

        6.         The Firm formerly represented IT’SUGAR LLC, IT’SUGAR FL 1 LLC AND

IT’SUGAR ATLANTIC CITY LLC in connection with (a) negotiating leases and amendments,

(b) negotiating estoppels and SNDA’s, (c) interpreting lease provisions and (d) negotiate general

contracts.

        7.         I have extensive experience and knowledge in the field of commercial real estate,

(b) I am very familiar with the Debtors’ businesses especially as it relates to the scope of my

proposed employment, and (c) I am both able and uniquely qualified to represent the Debtors in

these Chapter 11 Cases for the limited purposes of performing the Professional Services (defined

below).

        8.         The professional services Special Counsel and the Firm may be required to render,

in a special counsel role, include but are not limited to (“Professional Services”):

                   a)     Negotiate leases and amendments;

                   b)     Interpretation of lease provisions;

                   c)     Resolving disputes with landlords;

                   d)     Negotiation of SNDA’s and estoppels; and

                   e)     Negotiation of contracts.




{02487200.DOCX.}                                      2
               Case 20-20259-RAM           Doc 22       Filed 09/23/20   Page 11 of 17




        9.         The Firm’s proposed compensation shall continue at the Firm’s previously agreed

upon hourly rates with the Debtors at $350.00 for partners, plus reimbursement of actual, necessary

expenses and other charges incurred by the Firm.

        10.        No agreement exists, nor will any be made, to share any compensation received by

the Firm for its services with any other person or firm, except as permitted by 11 U.S.C. § 504(b)

and Bankruptcy Rule 2016.

        11.        No promises have been made to or received by the Firm as to payment or

compensation in connection with these bankruptcy cases other than in accordance with the

provisions of the United States Bankruptcy Code an applicable Bankruptcy Rules.

        12.        Prepetition, the Firm is not owed any money by the Debtors. Further, the Firm

received $22,112.75 from Debtors in the 90 days prior to bankruptcy filing.

        13.        Except for the performance of services for the Debtors, I do not and will not

represent any other entity in connection with this case, and I will not accept any fee from any other

party or parties in this case in connection with my work in the instant case.

        14.        The Firm does not have an adverse interest with respect to the matters on which I

and the Firm are to be employed as required by 11 U.S.C. § 327(e).

        15.        Pursuant to the disclosure requirement of Bankruptcy Rule 5002(a) of the

Bankruptcy Rules, to the best of my knowledge, neither I nor any person with whom I am

associated in the practice of law at the Firm is a relative by blood or marriage to any Bankruptcy

Judge of the United States Bankruptcy Court for the Southern District of Florida.

        16.        Based on the foregoing, the Firm believes none of its representations or

engagements described above are materially adverse to the interests of the estates or any class of

creditors or equity security holders. In addition, pursuant to section 327(e) of the Bankruptcy Code,




{02487200.DOCX.}                                    3
                Case 20-20259-RAM          Doc 22       Filed 09/23/20      Page 12 of 17




the Firm should not be disqualified from acting as the Debtors’ special counsel simply because it

has represented in the past, and may continue to represent creditors or parties in interest in matters

that are wholly unrelated to the Debtors and these bankruptcy cases. Accordingly, the Firm submits

that it does not represent an interest adverse to the bankruptcy estates of the Debtors and does not

represent a creditor in connection with these bankruptcy cases.

         17.       The Firm intends to apply to the Court for allowances of compensation and

reimbursement of out-of-pocket expenses incurred on or after September 22, 2020 in connection

with this Chapter 11 case on an hourly basis, subject to Court approval and in accordance with the

applicable provisions of the Bankruptcy Code, the Bankruptcy Rules and any further orders of this

Court.

         18.       I am authorized to submit this Declaration on behalf of the Firm, and if called upon

to testify, I would testify competently as to the facts set forth herein.

               [Remainder of page intentionally left blank. Next page is signature page.]




{02487200.DOCX.}                                    4
          Case 20-20259-RAM           Doc 22      Filed 09/23/20       Page 13 of 17




         Pursuant to 28 U.S.C. § 1746, 1 declare under penalty of perjury that the foregoing is true


and correct.


         This Declaration is executed by me on this      day of September, 2020.




                                                       Qj. CfoijS
                                                       Ricki S. Friedman
                                                       Law Firm of Ricki S. Friedman PLLC
                                                       1 Huckleberry Lane,
                                                       Hewlett Harbor, New York 1 1557
                                                       ricki@rickifriedman.com
                                                       Tel: (5 16) 428-3978




                                                   5
{ 02487200. DOCX.}
             Case 20-20259-RAM       Doc 22       Filed 09/23/20   Page 14 of 17




                                       EXHIBIT C

                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION
                                   www.flsb.uscourts.gov
In re:
                                                    Chapter 11

IT’SUGAR FL I LLC,                                  Case No. 20-20259-RAM
IT’SUGAR LLC,                                       Case No. 20-20261-RAM
IT’SUGAR ATLANTIC CITY LLC,                         Case No. 20-20263-RAM
IT’SUGAR FLGC LLC,                                  Case No. 20-20264-RAM
                                                    (Joint Administration pending)
             Debtors.
_______________________________/

          INTERIM ORDER AUTHORIZING THE EMPLOYMENT AND
       RETENTION OF RICKI S. FRIEDMAN, ESQ. AS SPECIAL COUNSEL
    FOR THE CHAPTER 11 DEBTORS-IN-POSSESSION ON AN INTERIM BASIS
    NUNC PRO TUNC TO THE PETITION DATE AND SETTING FINAL HEARING

         THIS MATTER came before the Court on ____, 2020 at ___ ___.m. upon the

Application of the Debtors for an Order, on an Interim Basis, Authorizing the Employment and

Retention of Ricki S. Friedman, Esquire as Special Counsel for the Debtors and Debtors in

Possession Nunc Pro Tunc to the Petition Date [ECF No. ___] (the “Application”), pursuant to




                                              1
             Case 20-20259-RAM          Doc 22       Filed 09/23/20   Page 15 of 17




§ 327(e) of Title 11 of the United States Code (the “Bankruptcy Code”), Rules 2014(a), 2016

and 6003 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rules

2014-1 and 2016-1 of the Local Rules for the United States Bankruptcy Court for the Southern

District of Florida (the “Local Rules”); the Court having reviewed the Application, the

declaration of Ricki S. Friedman, Esq. in support of the Application, (the “Friedman

Declaration”); the Court being satisfied based upon the representations made in the Application

and the Friedman Declaration that (a) Ricki S. Friedman, Esquire (“Special Counsel”) and the

Law Firm of Ricki S. Friedman PLLC (the “Firm”) does not represent or hold any interest

adverse to the debtor or to the estate with respect to the matter on which such attorney is to be

employed and Local Rule 2014-1; due and proper notice of the Application having been

provided, and after due deliberation and sufficient cause appearing therefore, it is accordingly

        ORDERED AND ADJUDGED as follows:

        1.     The Application is GRANTED on an interim basis, nunc pro tunc to the Petition

Date.

        2.     It’Sugar FL I LLC, It’Sugar LLC (“ITS or Sugar”), It’Sugar Atlantic City LLC,

and It’Sugar FLGC LLC (collectively, the “Debtors”) are authorized to employ and retain the

Firm as their special counsel in these Chapter 11 cases in accordance with the terms and

conditions set forth in the Application and this Interim Order.

        3.     The Firm shall apply for compensation for professional services rendered and

reimbursement of expenses incurred in connection with the Debtors’ Chapter 11 cases in

compliance with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the

Local Rules, guidelines established by the Office of the United States Trustee for the Southern

District of Florida and any other applicable procedures and orders of the Court.




                                                 2
             Case 20-20259-RAM          Doc 22       Filed 09/23/20   Page 16 of 17




       4.       The Court shall conduct a final hearing (the “Final Hearing”) on the Application

on _____________, at ___________, prevailing Eastern Time, by telephone through

CourtSolutions. To participate through CourtSolutions, you must make a reservation in advance

no later than 3:00 p.m., one business day before the date of the hearing. Reservations should be

arranged online at https://www.court-solutions.com/. If a party is unable to register online, a

reservation may also be made by telephone at (917) 746−7476.

       5.       Any party in interest objecting to the relief sought in the Application shall serve

and file written objections, which objections shall be served upon (a) the Debtors; (b) Debtor’s

Counsel; (c) the Office of the United States Trustee for the Southern District of Florida; (d) the

entities listed on the Master Service List, if any, filed pursuant to Local Bankruptcy Rule 2002-

1(K); and (e) counsel to any Official Committee of Unsecured Creditors Committee, to the

extent one is appointed prior to the Final Hearing (collectively, the “Notice Parties”) and shall be

filed with the Clerk of the United States Bankruptcy Court, Southern District of Florida, to allow

actual receipt by the foregoing no later than ___________________ at 4:30 p.m., prevailing

Eastern Time.

       6.       Notice will be provided to all parties by mailing a copy of this Interim Order

setting the Final Hearing upon all parties on the Master Service List pursuant to Local Rule

2002-1 (H), Designation of Master Service List in Chapter 11 Cases.

       7.       In the event the Application is not granted on a final basis, the Firm shall be

authorized to submit a fee application with this Court for compensation for services rendered in

the period between the Petition Date and the Final Hearing. Any party in interest may object to

the fee application; provided, however, that such party shall file such objection with this Court

and serve a copy of the objection upon the Notice Parties.




                                                 3
             Case 20-20259-RAM          Doc 22       Filed 09/23/20     Page 17 of 17




       8.      Time records in support of any application for compensation and reimbursement

of costs may be maintained by the Firm with respect to the Debtors on a consolidated basis

without the necessity for tracking time separately as to each Debtor.

       9.      The requirements for emergency motions set forth in Local Rule 9075-1 and for

entry of the relief requested earlier than the period set forth in Bankruptcy Rule 6003 are

satisfied by the contents of the Application.

       10.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Interim Order in accordance with the Application and the record.

       11.     Entry of this Interim Order is without prejudice to the rights of any party-in-

interest to interpose an objection to the Application, and any such objection will be considered

on a de novo basis at the Final Hearing.

       12.     This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this Interim Order.

                                                ###
Submitted By:
Joshua W. Dobin, Esquire
Florida Bar No. 93696
jdobin@melandbudwick.com
MELAND BUDWICK, P.A.
Counsel for Debtors
3200 Southeast Financial Center
200 South Biscayne Boulevard
Miami, Florida 33131
Telephone:    (305) 358-6363
Telefax:      (305) 358-1221

Copies Furnished To:
Joshua W. Dobin, Esquire, is directed to serve copies of this Order on all parties in interest and
to file a Certificate of Service.




                                                 4
